DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-10, and 15-18 are amended in response to the last office action. Claims 1-18 and 20 are pending. Sitaraman et al and Bodzsar et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitaraman et al [US 2019/0303200 A1] in view of Bodzsar et al [US 2014/0289739 A1] further in view of Hamilton [US 2018/0301708 A1].
	As to claims 1, 10, and 20, Sitaraman et al teach a method performed by a memory allocation manager for managing memory allocation [e.g., “Based on years of requests by storage customers, the provisioning model has advanced in an evolutionary manner, currently allocating storage in small blocks.  This allocation scheme permits acceptable distribution of a given customer's storage requirements across multiple devices” in paragraph 0019], within a data centre, to an application, the data centre comprising at least a Central Processing Unit, CPU, pool and at least one memory pool 
		receiving information associated with a plurality of instances associated with an application to be initiated, wherein individual instances are associated with individual memory requirements, the information further comprising information about an internal relationship between the instances [e.g., “Consider a large computational example from the oil and gas industry.  In this example, seismic data from several counties requires analysis.  This processing effort results in the generation of millions of compute jobs, each one of which creates read and write requests in a centralized, networked storage system” in paragraph 0021; “The flow 100 continues with accessing a scheduling queue 120 of pending job processes which use the networked storage system.  In embodiments, the scheduling queue 120 may reside on a multiprocessor system, a dedicated processor, a networked processor, and the like.  Jobs to be executed may be stored in a job queue 120.  The job information stored in the queue may include key information about the jobs such as processor requirements, job priority, data sets required (e.g. data set or sets to be operated upon), data dependencies between and among jobs (e.g. order of operation, common data sets, etc.), and the like” in paragraph 0028; “The flow 300 may further comprise evaluating for storage dependencies 322 a job process in the scheduling queue.  Job processes in the queue may require access to various data sets in order to execute.  For example, a job in the process queue may require access to a data set presently being operated upon by another process or processes.  Similarly, a job in the process queue may require access to a data set which is independent of another process or processes” in paragraph 0039], 

		allocating, for shared access, a number of memory blocks including the minimum number of memory blocks to the two or more of instances of the application based on the determined minimum number of memory blocks, wherein the number of blocks allocated for shared access comprises part of memory blocks to be shared by the two or more instances of the application to be initiated [e.g., “Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021; “The job information stored in the queue may include key information about the jobs such as processor requirements, job priority, data sets required (e.g. data set or sets to be operated upon), data dependencies between and among jobs (e.g. order of operation, common data sets, etc.), and the like.  Processing jobs to be executed may be added to the queue, released from the queue for execution, removed from the queue, and the like” in paragraph 0028; “Scheduling jobs may consist of assigning jobs to specific processors, allocating specific storage devices and shares, and the like.  The database of metrics may be used to determine which processors and which data storage devices and shares may be appropriate for a given task in the job queue.  In embodiments, job 
As such above, Sitaraman et al teach determining and allocating for the plurality of instances, the minimum number of memory blocks required based on the received information, Sitaraman et al do not explicitly teach the required minimum number of memory blocks further includes associated sizes required. However, Bodzsar et al teach a method performed by a memory allocation manager for managing memory allocation [e.g., “An allocation routine allocates a respective memory region corresponding to the shared data object to each of the plurality of program instances” in Abstract], within a data centre, to an application, the data centre comprising at least a 
Though the combination of Sitaraman et al and Bodzsar et al teaches wherein the two or more instances have accesses [e.g., “A memory has a shared data object containing shared data for a plurality of program instances.  An allocation routine allocates a respective memory region corresponding to the shared data object to each of the plurality of program instances” in Abstract of Bodzsar et al], the combination does not explicitly disclose, however Hamilton teaches wherein a first of the two or more instances has write access and a second of the two or more has read access [e.g., “Requests from an initiator core in a given thread are written to an associated FIFO at its tail, while previously stored requests are read from the FIFO at its head (and then forwarded to their target cores)” in paragraph 0002; write port 204, read port 206 in figs. 2A, 2B]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hamilton’s teaching above including the details of reading from and writing to the shared memory block by two or more instances in order to increase feasibility for accessing the shared memory block by two or more instances of the combination.
As to claims 2 and 11, the combination of Sitaraman et al, Bodzsar et al, and Hamilton teaches wherein the received information associated with a plurality of 
As to claims 3 and 12, the combination teaches wherein the determining of the required minimum number of memory blocks and associated sizes is further based on previous knowledge about the application [e.g., “In some embodiments, the flow 200 may stand on its own and work from a pre-existing database to maintain metrics and threshold values” in paragraph 0034 of Sitaraman et al].
As to claims 4 and 13, the combination teaches wherein the allocating of required memory to the instances of the application comprises informing the determined required minimum number of memory blocks and related sizes to a Memory Management Controller, MMC, and receiving an allocation of memory blocks with addresses among at least a pool of memory units to the required minimum number of memory blocks [e.g., “A grid scheduler may be part of a grid computer, a networked device, and the like.  In embodiments, a rules engine may be used in the scheduling by a grid scheduler.  
As to claims 5 and 14, the combination teaches storing information about the application and the determined required minimum number of memory blocks and/or the allocated memory blocks to the application [e.g., “In some embodiments, the flow 200 may stand on its own and work from a pre-existing database to maintain metrics and threshold values” in paragraph 0034 of Sitaraman et al; “The data part 204 includes actual data, whereas the header part 202 includes information (metadata) relating to the data part 204.  For example, the information included in the header part 202 can include information regarding the type and size of the corresponding data in the data part 304” in paragraph 0026 of Bodzsar et al].
As to claims 6 and 15, the combination teaches wherein the individual memory requirements are at least associated with "write only", "read only" and "read and write" type and volume of memory [e.g., “Members of a networked storage system may comprise network storage devices and network storage shares.  A networked storage system may be optimized for storage volume instead of storage performance” in 
As to claims 7 and 16, the combination teaches wherein the first instance requires a write only type of memory and writes information to the number of memory blocks, is allocated a memory block of a size according to the received information associated with the plurality of instances associated with the application to be initiated [e.g., “In some implementations, sharing is enabled for just read-only data (data that can be read but not written).  In such implementations, read-write data (data that may be written) is not shared.  In other implementations, read-write data can be shared, if locks or other data integrity mechanisms are implemented to coordinate writing by multiple R program instances of the read-write data” in paragraph 0045 of Bodzsar et al; “The MTSS FIFO 202 has a write port 204 through which payload requests (including write data) are received, in this case from an OCP interface at an initiator agent of the interconnect 118” in paragraph 0031, ”In cycles C3 and C4 additional requests on thread 1 are written.  The thread 1 counter reflects this by incrementing to 2 and 3.  Since each thread is allocated only a single entry, these two requests are stored in shared MTSS entries” in paragraph 0034, fig. 2B of Hamilton].
As to claims 8 and 17, the combination teaches wherein the second instance requires the read only type of memory and reads the same number of memory block as 
As to claims 9 and 18, the combination teaches wherein the two or more instances require access to the same allocated memory blocks instead of a separate copy of those memory blocks [e.g., ““Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021 of Sitaraman et al; “Zero copying overhead refers to the fact that no copies of the shared data have to be made as a result of invoking multiple R program instances that are able to share access of the shared data.  Zero copying overhead is achieved by not having to copy the shared data each time the shared data is allocated to a respective R program instance” in paragraph 0017 of Bodzsar et al; rdata RQ3, RQ4 on thread 1 in fig. 2B of Hamilton].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/16/2022